OPINION — AG — ** FIRE PROTECTION DISTRICTS — CONSTITUTIONALITY — BOND ISSUE ** 19 O.S. 901.1 [19-901.1] — 19 O.S. 901.26 [19-901.26] CREATING THE AUTHORITY FOR THE ESTABLISHMENT OF FIRE PROTECTION DISTRICTS IS CONSTITUTIONAL AND SUCH DISTRICT MAY VOTE A BOND ISSUE AND PAY FOR THE BONDS BY ANNUAL SPECIAL ASSESSMENTS AGAINST THE LAND SPECIALLY BENEFITED. FIRE PROTECTION DISTRICTS ARE NECESSARILY CONFINED TO THE BOUNDARIES OF THE COUNTY IN WHICH THEY ARE ESTABLISHED. HOWEVER, ORGANIZED DISTRICTS MAY ENTER INTO AGREEMENT PURSUANT TO THE INTER LOCAL COOPERATION ACT. (74 O.S. 1001 [74-1001] — 74 O.S. 1008 [74-1008]) (BOND ELECTION, ASSESSMENT OF REAL PROPERTY, PETITION, INTER-LOCAL AGREEMENTS, PUBLIC AGENCY, FIRE PROTECTION) CITE: ARTICLE XVI, SECTION 3, ARTICLE V, SECTION 36, 19 O.S. 901.1 [19-901.1], 19 O.S. 901.19 [19-901.19], 19 O.S. 901.18 [19-901.18], OPINION NO. AUGUST 3, 1062 — ROGERS, 19 O.S. 901.22 [19-901.22] (ROBERT H. MITCHELL)